Citation Nr: 1126462	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 2002 for the award of service connection for bipolar disorder (previously coded as an adjustment disorder), to include on the basis of clear and unmistakable error (CUE) in the March 21, 2003 rating decision that granted service connection for bipolar disorder.

2.  Whether there was clear and unmistakable error (CUE) in a June 10, 1996 rating decision that denied service connection for an adjustment disorder with mixed emotional features.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). The rating decision denied the Veteran's claims.

As an initial matter, the Board observes that the current appeal, as certified, included the issues of whether there was clear and unmistakable error (CUE) in the evidence (specifically service treatment records dated June 23, 1989 to November 3, 1994) used in the June 10, 1996 rating decision that denied service connection for an adjustment disorder with mixed emotional features, or clear and unmistakable error in the diagnosis of that disability.  However, upon review, the Board finds those claims to be encompassed by the (also certified) issue of whether there was clear and unmistakable error (CUE) in the June 10, 1996 rating decision.  As applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue, the Board has recharacterized those issues as one - whether there was clear and unmistakable error (CUE) in the June 10, 1996 rating decision.  38 C.F.R. § 19.35 (2010).  The Veteran has also claimed entitlement to an effective date earlier than May 9, 2002 for the award of service connection for bipolar disorder (previously coded as an adjustment disorder) and that there was clear and unmistakable error (CUE) in the March 21, 2003 rating decision that granted service connection for bipolar disorder.  Pursuant to 38 C.F.R. § 19.35, and because the Veteran's claims indicate that his CUE claim is a theory of entitlement to an earlier effective date for bipolar disorder, the Board also has recharacterized that issue as reflected on the title page.

In February 2011, the Veteran was afforded a hearing before the below-signed Veterans Law Judge in Washington, D.C. A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (see August 2003 note from the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed entitlement to an earlier effective date for bipolar disorder, that the rating decision assigning the effective date was based on clear and unmistakable error, and that an earlier decision denying service connection also was based on clear and unmistakable error.  The Veteran contends that pertinent service medical records, providing a basis for service connection, were not associated with the claims file at the time of the first decision.

In regard to the Veteran's contention, the Board notes that applicable law, 38 C.F.R. § 3.156 (c) (2010), states that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim." 

The Board has reviewed the record and observes that the 1996 rating decision, which denied service connection for an adjustment disorder, reflects reliance on "service medical records for the period June 23, 1989 to November 3, 1994."  However, the 2003 rating decision, which granted service connection, reflects reliance on "service medical records from August 2, 1989 through December 13, 1994."  The 2003 rating decision also states that service medical records show that the Veteran referred himself for treatment for a mental disorder in November 1994 and was "diagnosed with an adjustment disorder with mixed emotional features."  The report of a January 1995 VA examination within the claims file states that "records" show that the Veteran was hospitalized from November 17 to November 21, 1994 in the psychiatric unit of Madigan General Hospital where he was given a diagnosis of adjustment disorder with disturbance of mood and conduct.  However, upon examination of the claims file, although the Board finds the November 1994 service treatment record showing that the Veteran referred himself for mental health treatment, the Board does not find any November 1994 record reflecting examination for, and/or diagnosis of, a mental disorder.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. Phillips v. Brown, 10 Vet. App. 25 (1997); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The Veteran has contended that the correct facts were not before the adjudicator.  As the claims file, in its present form, renders the Board unable to determine what facts were before adjudicators at the time of the 1996 and 2003 rating decisions, the claims file is remanded to the RO for clarification as to the exact nature of, and location of, the November 1994 service medical record showing diagnosis of adjustment disorder with mixed emotional features.  

The Board presently remands both of the issues as they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding records.

2. Identify the location of all November 1994 service treatment records that were used in the 2003 rating decision.  Search all pertinent repositories and check for the creation of any temporary files associated with these claims folders.  If unable to locate the record, document the unavailability within the claims file, explaining any pertinent procedural history.  Advise the Veteran so he can submit any copies of such documents in his possession.

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. Readjudicate the issues on appeal, noting the potential applicability of 38 C.F.R. § 3.156 (c).  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



